DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 01/26/2022, is acknowledged.
Applicants elected the perfluorinated compound:  
    PNG
    media_image1.png
    128
    116
    media_image1.png
    Greyscale
 , in which all available C-H positions are instead C-F or CF2 (for neutral carbon valence).
A prior art search for the elected species did not retrieve prior art.  See “SEARCH 6” in enclosed search notes.
An extended Markush search of the full scope of genus formula I of base claim 1 did not retrieve prior art.  See “SEARCH 7” and “SEARCH 8” in enclosed search notes.
Moreover, an inventor/assignee/owner name search within the “SEARCH 6” through “SEARCH 8” STN search results did not retrieve double patent references.
Therefore, the Election of Species Requirement of 11/30/2021 is withdrawn as the claims are free of the prior art.
All claims have been examined on the merits.
Additionally, a search of the inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” STN search results.
Current Status of 17/055,498
This Office Action is responsive to the amended claims of November 13, 2020.
Claims 1-13, 26, 30, 39-41, 44, and 46 have been examined on the merits.  Claims 1-2, 4, 9-10, and 40 are original.  Claims 3, 5-8, 11-13, 26, 30, 39, 41, 44, and 46 are currently amended.
Priority
Applicants identify the instant application, Serial #:  17/055,498, filed 11/13/2020, as a national stage entry of PCT/IB2019/053893, International Filing Date: 05/10/2019, which claims Priority from U.S. Provisional Application 62/671,500, filed 05/15/2018.
The effective filing date is May 15, 2018 as the instant claims are supported by U.S. Provisional 62/671,500.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9-10 are objected to for lacking commas separating one compound from another in the list of compounds.  Moreover, the article -- and -- or -- or -- is missing between the last two compounds.
This objection will be rendered moot once Applicants add commas in between each compound and add the article -- and -- or -- or – in between the last two compounds for both claims 9 and 10.
Claim 26 is objected to as the last two lines of the claim are awkwardly written.  Specifically, the phrase “wherein the working fluid the perfluorinated aminoolefin compound according to claim 1” does not entirely make sense.  Don’t Applicants really intend:  -- wherein the working fluid comprises the perfluorinated aminoolefin compound according to claim 1 -- ?  Applicants are asked to investigate and either revise accordingly or explain on the record why the last two lines actually make sense and are not awkwardly written.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 contain compounds with rings (either formed by X and Y bonding together or Rf and Rf’ bonding together) that are not perfluorinated, as required by instant claim 1.  The Specification defines “perfluorinated” as containing no C-H but rather C-F bonds in place of the C-H bonds (see paragraph [0011]).
Thus, the metes and bounds of claims 9-10 are rendered undefined (hence rendering claims 9-10 indefinite) since the artisan is not sure how the rings of the compounds of claims 9-10 have antecedent basis to base claim 1 as these ringed compounds do not contain perfluorinated carbons, which are required by base claim 1.  The illustrations with one “F” inside the ring(s), as seen in exemplary compound:  
    PNG
    media_image2.png
    185
    172
    media_image2.png
    Greyscale
 is not understood by the artisan to signify perfluorinated rings.  Moreover, the Specification does not define it as such.  The “F” here looks like it is floating in space or perhaps is an ion salt.
This rejection will only be rendered moot once Applicants replace all illustrated compounds in claims 9-10 that have no perfluorinated carbons in their rings with compounds in which all C-H bonds are instead perfluorinated C-F bonds.  Furthermore, please remove all “F” inside illustrations of rings as these currently can be construed to have fluorine just floating in space and not bonded to any carbon of said ring(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 9-10 contain compounds with rings (either formed by X and Y bonding together or Rf and Rf’ bonding together) that are not perfluorinated, as required by instant claim 1.  The Specification defines “perfluorinated” as containing no C-H but rather C-F bonds in place of the C-H bonds (see paragraph [0011]).
Thus, claims 9-10 do not properly further limit base claim 1 since base claim 1 requires rings comprising perfluorinated carbons (having all C-F bonds) but the illustrated ringed compounds of claims 9-10 only contain non-perfluorinated carbons with C-H bonds.  Moreover, the illustrations with one “F” inside the ring(s), as seen in exemplary compound:  
    PNG
    media_image2.png
    185
    172
    media_image2.png
    Greyscale
 is not understood by the artisan to signify perfluorinated rings (“F” looks like it is floating in space or is perhaps a fluorine ion salt).  Moreover, the Specification does not define it as such.
This rejection will only be rendered moot once Applicants replace all illustrated compounds in claims 9-10 that have no perfluorinated carbons in their rings with compounds in which all C-H bonds are instead perfluorinated C-F bonds.  Furthermore, please remove all “F” inside illustrations of rings as these currently can be construed to have fluorine just floating in space and not bonded to any carbon of said ring(s).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 26 is objected to for awkward wording (see “Claim Objections” section, above).
Claims 9-10 are not presently allowable as written.
Claims 1-8, 11-13, 30, 39-41, 44, and 46 are presently allowable as written.  
The reference ACS (American Chemical Society.  Chemical Abstract Service.  RN 95883-93-5.  First made available to Public/Entered into STN:  13 April 1985), discloses the compound:  
    PNG
    media_image3.png
    335
    356
    media_image3.png
    Greyscale
 (see enclosed ACS reference).
However, the ACS reference is a close art and not a prior art reference since said compound can only map to instant base claim 1 wherein (1) X and Y are bonded together to form a perfluorinated ring structure with 6 ring carbon atoms; and (2) in which Rf and Rf’ are bonded together to form a perfluorinated ring structure with 5 ring carbon atoms.  However, the ACS reference has an additional N ring member (circled) whereas base instant claim 1 only permits an optional one additional catenated O atom.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the additional N ring atom in ACS, above (circled) to an O to arrive at the instant claim 1 invention.
Additionally, the reference ACS 2 (American Chemical Society.  Chemical Abstract Service.  RN 76944-18-8.  First made available to Public/Entered into STN:  16 November 1984), discloses the compound:   
    PNG
    media_image4.png
    331
    433
    media_image4.png
    Greyscale
 (enclosed in attached ACS 2 reference).
However, ACS 2 is a close art and not a prior art reference since the compound can only map to base claim 1 wherein (1) X and Y are perfluoralkyl groups of 1-2 carbon atoms; and (2) Rf and Rf’ are bonded together to form a ring.  However, said ring is not (emphasis) a perfluorinated ring (at circled locales) as required by instant base claim 1.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying all the circled non-perfluorinated carbons in the ring of the compound of ACS 2, above, to a perfluorinated ring (with -CF2 at all circled locales).
Additionally, the reference BOLINSKI (WO 2015/095285 A1, referenced in IDS of 03/25/2021), discloses a compound:  
    PNG
    media_image5.png
    138
    269
    media_image5.png
    Greyscale
 (see page 8).
However, BOLINSKI is a close art and not a prior art reference since the compound, above, can only map to base instant claim 1, wherein Y is a perfluoroalkyl group with 1 carbon atom and Rf and Rf’ are each linear perfluoroalkyl groups with 1 carbon atom.
However, BOLINSKI has a fluorine (circled) and not a perfluoroalkyl group at X:    
    PNG
    media_image6.png
    138
    269
    media_image6.png
    Greyscale
  , which is not permitted by instant base claim 1.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the circled fluorine to a perfluoroalkyl carbon(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625